People v Cruz (2018 NY Slip Op 03918)





People v Cruz


2018 NY Slip Op 03918


Decided on May 31, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2018

Sweeny, J.P. Richter, Andrias, Moulton, JJ.


6748 189/15

[*1]The People of the State of New York, Respondent,
vGeovanny Cruz, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael J. Yetter of counsel), for respondent.

Judgment, Supreme Court, New York County (Ann M. Donnelly, J. at plea; Ellen N. Biben, J. at sentencing), rendered January 29, 2016, as amended April 15, 2016, convicting defendant of robbery in the third degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to an aggregate term of two to four years, unanimously affirmed.
Defendant's claim that the sentencing court deprived him of due process when it imposed a prison sentence rather than giving him a further opportunity to complete drug treatment is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find it unavailing.
Defendant was given an opportunity to contest the evidence
against him, and the record shows that there was a legitimate basis for defendant's dismissal from the treatment program.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 31, 2018
CLERK